Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 was filed after the mailing date of the RCE on 01/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 22-23, 25-26, 28-29, 31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cremer et al. (FR 2693197).
The prior art teaches angiotensin II antagonists of formula (I) 
    PNG
    media_image1.png
    234
    315
    media_image1.png
    Greyscale
  in which A is 1H-tetrazol-5-yl or CO2H; R1, R2 and R3 independently are H, branched or unbranched (C1-C5)alkyl, or (C3-C7)cycloalkyl(C1-C4)alkyl and; R4 is H, branched or unbranched (C1-C5)alkyl, (C3-C7)cycloalkyl(C1-4)alkyl, CO2H or CO2R5 and R5 is (C1-C4) alkyl (whole document, particularly cl. 1, p. 3 and p. 6) and their pharmaceutical compositions comprising an appropriate excipient (cl. 6) and a process for preparing such compounds. The compounds are useful for the treatment of hypertension.
The prior art Cremer guides the ordinary skilled artisan to at once envisage the compounds within the generic formula of page 3 
    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
   wherein R1 is H and this anticipates the subgenus of compounds of instant claims 1, 22-23, 25-26, 28-29, 31 and 35. 
It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus. In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. BiocrafiLaboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989). “A generic chemical formula will anticipate a claimed species covered by the formula when the species can be “at once envisaged" from the formula". See MPEP 2131.02. In the instant case, a generic formula of the prior art anticipates a claimed subgenus because the claimed subgenus can be at once envisaged from the formula of the prior art. 
In the alternative, a person of ordinary skill in the art at the time of filing, which is a chemist practitioner with the knowledge and skills of the authors of the reference cited in this action, would have been motivated to prepare any of the compounds of formula 
    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
 wherein R1 is H and the other variables are as described in Cremer, because Cremer taught that the compounds of formula 
    PNG
    media_image2.png
    220
    294
    media_image2.png
    Greyscale
wherein R1 is H are angiotensin II antagonists useful in the treatment of hypertension.
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationale (G) applies:
 (G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 28 are ambiguous in the definition for Z1. These recite that “Z1 is each independently…”, however p being 1 only allows for one Z1. This rejection can be overcome by deleting “each independently” from the definition for Z1.

Conclusion
Claims 1, 22-23, 25-26, 28-29, 31 and 35 are rejected. Claims 24, 27 are objected to for depending of rejected claims. Claims 32, 33, 34 and 36 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626